Citation Nr: 0517718	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-21 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether the veteran is competent for VA benefits purposes.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to June 
1980.  

This appeal arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which determined the veteran was 
incompetent for VA purposes.  During the pendency of this 
appeal the veteran was confined in the Wyoming State 
Hospital.  His appeal was transferred to the Cheyenne, 
Wyoming RO, as is reflected on the title page.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
appeal in May 2004.  The actions ordered in the remand were 
completed and the claim was returned to the Board.  Stegall 
v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Board granted service connection for schizophrenia in 
a July 1983 decision.  

2.  The RO in a July 1983 rating decision assigned a 100 
percent rating for schizophrenia.  The veteran's service-
connected schizophrenia has been continuously rated as 
totally disabling since November 1982.  

3.  In April 2001, a VA psychiatrist wrote the RO and 
requested that a fiduciary be appointed for the veteran.  In 
his opinion the veteran was unable to handle his money in own 
best interests.  

4.  The veteran lacks the mental capacity to contract or 
manage his own affairs, including disbursement of funds 
without limitation.  


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 C.F.R. 
§ 3.353 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his notice of disagreement with the April 
2001 proposal of the RO to find him incompetent for VA 
purposes in June 2001.  The veteran was not advised of the 
provisions of the VCAA prior to the July 2001 rating decision 
which determined the veteran was incompetent for VA purposes.  
The Board in May 2004 remanded the claim to allow VA to 
provide proper notification to the veteran.  In the May 2004 
remand and the subsequent June 2004 letter to the veteran he 
was notified of the provisions of the VCAA, what evidence was 
needed to support his claim, how VA could assist him, and 
asked to inform VA of any additional evidence.  

The October 2002 statement of the case included the pertinent 
regulations for finding incompetency.  VA obtained the 
veteran's VA records of treatment, his records from the 
Wyoming State Hospital, and conducted a VA Field examination 
in June and July 2003.  The only evidence which the veteran 
has identified which he asserts supports his claim is a 
proceeding from a Los Angeles Superior Court.  In the June 
2004 letter VA specifically requested that the veteran 
provide further details, such as the attorney's address, the 
docket number to he proceeding, etc.  The veteran did not 
respond.  As the veteran did not provide sufficient details 
to identify the evidence no additional efforts to assist in 
obtaining those records are required.  38 C.F.R. 
§ 3.159(c)(1)(i).  Any defect in failure to properly notify 
the veteran prior to the initial rating of incompetency have 
been cured.  The veteran has been furnished all the intended 
benefits of VCAA.  See generally Mayfield v. Nicholson, (U.S. 
Vet. App. ---, No. 02-1077 (April 14, 2005)).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  For VA purposes, a mentally 
incompetent person is one who, because of injury or disease, 
lacks the mental capacity to contract or to manage his 
affairs, including the disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a)(2004).  

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  Determinations as to incompetency 
should be based upon all evidence of record, and there should 
be a consistent relationship between the percentage of 
disability, facts relating to commitment or hospitalization, 
and the holding of incompetency.  38 C.F.R. § 3.353(c)(2004)

There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency. 38 C.F.R. § 3.353(d); see 
also 38 C.F.R. § 3.102 (2004).  

Whenever it is proposed to make an incompetency 
determination, the beneficiary will be notified of the 
proposed action and of the right to a hearing as provided in 
38 C.F.R. § 3.103(e)(2004).  

Factual Background and Analysis.  The Board granted service 
connection for schizophrenia in a July 1983 decision.  The RO 
in the July 1983 rating decision assigned a 100 percent 
rating for schizophrenia.  The veteran's service-connected 
schizophrenia has been continuously rated as totally 
disabling since November 1982.  

The claims folder includes records demonstrating he was 
hospitalized at a VA facility for treatment of psychiatric 
disorders in June 1991, October 1991, and October and 
November 1994.  The October and November 1994 VA hospital 
summary noted the veteran had refused placement in a 
structured setting.  He required closely monitored checking 
of his medications.  It was also noted the veteran's last 
admission had been in May 1994.  In August 1995, the veteran 
had been discharged from a VA hospital and admitted to 
nursing home care at VA expense.   

July 2000 VA records noted the veteran was "out of funds" 
until the first of the month.  The veteran had recently lost 
his mother and his father had Alzheimer's.  He no longer had 
the stability of family to support him.  There were questions 
as to his ability to handle his own funds.  

The veteran was admitted to a VA hospital in March 2001.  
April 2001 notes include a Social Work assessment.  The VA 
Social Worker reported the veteran had multiple 
hospitalizations.  Records from the San Diego VA revealed the 
veteran repeatedly refused housing units and placement in 
boarding homes.  He stayed in motels until his money ran out 
then sought hospital admission.  When the veteran did accept 
placement he would stay for a few days, then due to his 
paranoia and delusions, he would leave.  A conservatorship 
had been recommended in 1991.  The records also indicated the 
veteran had been diagnosed with a psychiatric disorder at age 
21 and had been hospitalized more than 20 times.  The 
veteran's behavior was characterized as impulsive and 
unpredictable.  In April 2001, the VA Social Worker concluded 
the veteran was unable to manage his finances independently.  
He frequently found himself without stable housing.  

In April 2001, a VA psychiatrist wrote the RO and requested 
that a fiduciary be appointed for the veteran.  The veteran 
had a long history of multiple hospitalizations and 
subsequent homeless.  In his opinion the veteran was unable 
to handle his money in his own best interests.  

The RO prepared a proposed finding of incompetency in April 
2001.  The RO sent the veteran a letter in May 2001 which 
informed him of the proposal to rate him incompetent.  He was 
informed that he had a right to a hearing.  The RO followed 
the regulations for ensuring the veteran  was afforded due 
process as set in 38 C.F.R. §§ 3.353 and 3.103.  

The veteran's representative forwarded the veteran's response 
to the RO in June 2001.  The veteran asserted he was in full 
capacity to manage his money, according to Judge Luro and his 
attorney Mr. Kava.  He contended he had won a proposal to 
appoint a VA fiduciary for him in L. A. Superior Court.  

The RO in a July 2001 rating decision determined the veteran 
was not competent to handle disbursement of funds.  The 
veteran was found incompetent for VA purposes.  The RO sent 
the veteran a letter in November 2001 notifying him of the 
decision.  The veteran appealed.  

A Social Worker from the Wyoming State Hospital called the RO 
in June 2002.  He informed the RO that the veteran was 
confined to the hospital.  He had been arrested and placed in 
the hospital, after pleading not guilty due to mental 
illness.  In September 2003, the RO received the veteran's 
records of treatment from the Wyoming State Hospital.  

A VA Field Examination was conducted in June and July 2003.  
The VA Field Examiner interviewed the veteran and a Social 
Worker at the Wyoming State Hospital.  The veteran's 
fiduciary was interviewed by telephone.  The interview 
revealed the veteran had been doing well since he had been on 
his medications.  According to the Social Worker the veteran 
no longer posed a threat to himself or others.  As to the 
veteran's capacity for handling funds, the veteran did know 
the sources and amounts of his income.  He did know his 
expenses.  He did not handle his funds independently.  
Assistance was required for purchases.  The fiduciary was 
needed to assist in the payment of his bills and the handling 
of his assets.  The veteran had $200 a month in spending 
money.  The VA Social Worker concluded the veteran was unable 
to handle his VA funds in an appropriate manner.  Supervision 
was needed since he had a limited capacity to manage his 
funds.  Supervised direct payment of benefits was not 
recommended.  At that time the Social Worker from the Wyoming 
State Hospital indicated she believed the veteran would be in 
the hospital for another year.  The Social Worker was advised 
to notify VA if the veteran left the hospital or nursing 
home.  

The RO reviewed the additional evidence and issued a 
supplemental statement of the case to the veteran in December 
2003.  

In May 2005, the veteran's representative contended the 
records from Wyoming State Hospital, indicate the veteran's 
treatment plan included occupational therapy to assist him in 
learning to manage his funds.  The representative asserts 
that the record is incomplete.  He contends that additional 
records should be obtained to determine if the therapy 
proposed had been successful in training the veteran to 
handle his funds.  

A careful review of all of the evidence of record leaves no 
doubt that the veteran is currently incapable of personally 
handling his VA benefits.  The only evidence the veteran has 
submitted in support of his claim, are his own statements.  
His assertions as to his competency do not constitute 
competent medical evidence.  See 38 C.F.R. § 3.353(c); Zang 
v. Brown, 8 Vet. App. 246, 254 (1995).  

The medical evidence clearly and convincingly demonstrates 
the veteran is incompetent.  A finding of incompetence is 
consistent with the 100 percent rating in effect for 
schizophrenia and the veteran's current confinement to 
Wyoming State Hospital.  Medical records in recent years show 
that, while at times there has been brief improvement in the 
veteran's mental status, he has been frequently actively 
psychotic, with bizarre thoughts and behavior.  At times he 
has had to be hospitalized to protect himself and others.  
Due to mental illness, he shows very poor aptitude for using 
money to look after his own basic needs.  Not only do the 
records indicate the veteran has frequently sought 
hospitalization due to homelessness, he has also been 
disheveled, paranoid and actively psychotic when admitted.  
The veteran only improves when in a sheltered environment 
where his medications and compliance are closely monitored, 
as was noted in the VA records.  The contention of the 
representative that training will improve the veteran's 
ability to handle his fund discounts the facts which indicate 
his incompetency is related to non-compliance with 
medications which control his paranoia.  It is not lack of 
training, but lack of structure, which has consistently 
resulted in the veteran's being homeless, paranoid and 
actively psychotic.  

The regulations provide that there is to be a presumption in 
favor of competence.  When there is reasonable doubt it is to 
be resolved in favor of competency.  For the appellant to 
receive the presumption of competency, there must be a 
reasonable doubt, or a proximate balance of positive and 
negative evidence, as to his mental capacity.  As the 
evidence overwhelmingly establishes the veteran's lack of 
competence to manage his VA funds there is no reasonable 
doubt.  38 C.F.R. § 3.353(d) (2004).  The appeal of the 
determination of incompetency of the veteran for VA benefits 
purposes must be denied.  Sanders v. Principi, 17 Vet. App. 
329 (2003).  


ORDER

The veteran is incompetent for Department of Veterans Affairs 
purposes.  The appeal is denied.



	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


